United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-4171
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         * Appeal from the United States
     v.                                  * District Court for the
                                         * District of Nebraska
Jerry L. Johnson,                        *
                                         *    [UNPUBLISHED]
              Appellant.                 *
                                    ___________

                     Submitted:     April 28, 1997

                           Filed:   May 7, 1997
                                    ___________

Before, HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges
                               ___________


PER CURIAM.


     Jerry L. Johnson appeals the 168-month sentence imposed by the
district court1 after he pleaded guilty to conspiring to distribute cocaine
base, in violation of 21 U.S.C. §§ 841(a)(1) and 846.     Johnson argues the
court erred in imposing a three-level enhancement under U.S. Sentencing
Guidelines Manual § 3B1.1(b) (manager or supervisor of criminal activity
that involved five or more participants or was otherwise extensive).       He
contends that his brother was the conspiracy’s manager or supervisor.      He
also argues the court erred when it stated that it could not grant him a
downward departure based on the disparate treatment of cocaine




     1
      The Honorable Richard G. Kopf, United States District Judge
for the District of Nebraska.
base and powder cocaine.   We affirm.


     We conclude the district court did not err when it imposed the role
enhancement, as Johnson’s presentence report recited facts indicating
Johnson and his brother provided at least six other people with large
quantities of cocaine base to sell, and that, when necessary, Johnson
collected payment from these individuals through physical intimidation and
punishment.    See United States v. Pena, 67 F.3d 153, 156-57 (8th Cir.
1995).   Not only did Johnson not object to the facts stated in the report,
but at sentencing he withdrew his objection to the role enhancement.     He
thus waived his right to appeal this issue, but in any event, the court did
not err in applying the enhancement.      Even if Johnson was less culpable
than his brother, we conclude a criminal activity can have more than one
manager or supervisor.   See U.S.S.G. § 3B1.1(b) (referring to “a” manager
or supervisor); cf. U.S.S.G. § 3B1.1, comment (n.4) (more than one person
can qualify as “a” leader or organizer); Morphew v. United States, 909 F.2d
1143, 1145 (8th Cir. 1990) (noting Guidelines speak of “an” organizer and
stating district court properly concluded there could be more than one
organizer in extensive criminal operation).   Finally, we conclude Johnson’s
arguments relating to the 100:1 crack-to-powder cocaine ratio are without
merit.   See United States v. Early, 77 F.3d 242, 244 (8th Cir. 1996) (per
curiam).


     Accordingly, the judgment is affirmed.


     A true copy.


            Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-